      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 1 of 27




                   UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,             :
                                                3:19-CR-009
                                      :
            v.
                                      :     (JUDGE MANNION)

BRUCE EVANS, and                      :
BRUCE EVANS, JR.,
                                      :

                 Defendants           :

                              MEMORANDUM

I.    BACKGROUND 1
     On January 8, 2019, a 13-count Indictment was filed against defendant
Bruce Evans, Sr., (“Evans Sr.”). His son, Bruce Evans, Jr., (Evans Jr.”), was
also charged in Counts 2-4 of the Indictment. (Doc. 1).
     On May 28, 2020, a Superseding Indictment was filed against both
defendants. (Doc. 62). The Superseding Indictment contains 36 Counts,
namely: (1) three counts under 33 U.S.C. §1319(c)(2)(A) for failure to
operate and maintain in violation of a Clean Water Act permit; (2) two counts
under 33 U.S.C. §1319(c)(2)(A) for discharge in violation of a Clean Water
Act permit; (3) one count under 33 U.S.C. §1319(c)(2)(A) for failure to notify


      This case was originally assigned to the Honorable A. Richard
      1

Caputo. This case was verbally reassigned to the undersigned after Judge
Caputo passed away.

                                      1
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 2 of 27




PA Department of Environmental Protection (“PADEP”) in violation of CWA
permit; (4) eight counts under 33 U.S.C. §1319(c)(2)(A) for bypassing the
treatment system in violation of a CWA permit; (5) nine counts under 33
U.S.C. §1319(c)(2)(A) for failure to notify PADEP of bypasses and sewage
overflows in violation of a CWA permit; (6) eight counts under 18 U.S.C.
§1343 for wire fraud; (7) four counts under 18 U.S.C. §1702 obstruction of
correspondence; and (8) one count of false statements in violation of the
CWA under 33 U.S.C. §1319(c)(4). Evans Sr. is charged in 35 of the Counts
(i.e., all Counts except for Count 6), while Evans Jr. is only charged in Counts
2-5 and 6. In Count 6, Evans Jr. is charged with false statements in violation
of the CWA.
      On October 16, 2019, and February 8, 2021, defendants Evans Jr.,
and Evans Sr., respectively, filed motions to dismiss various counts against
them contained in the original Indictment and the Superseding Indictment
under Fed.R.Crim.P. 7(c) and 12(b)(3). 2 (Docs. 48 & 80). Defendant Evans



      2Evans Jr. filed his motion to dismiss Counts 2 through 4 of the original
Indictment. (Doc. 1). Subsequently, the Superseding Indictment was filed
against both defendants on May 28, 2020. (Doc. 62). Nonetheless, the court
did not require Evans Jr. to re-file his motion since the charges in both
indictments in Counts 2-4 against him are essentially the same. The
Superseding Indictment also adds two new charges against Evans Jr., one
under 33 U.S.C. §1319(c)(2)(A) for discharge in violation of a Clean Water
Act permit, Count 5, and one charge of false statements in violation of CWA
under 33 U.S.C. §1319(c)(4), Count 6. As such, Evans Jr. is construed as
moving to dismiss Counts 2-5 against him in the Superseding Indictment,
and his arguments for dismissal will be addressed in the context of the
                                       2
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 3 of 27




Jr. moves the court to dismiss Counts 2-5 against him claiming that they fail
to allege essential elements of the offenses charged. Specifically, in Counts
2 and 3 Evans Jr. is charged with failure to operate and maintain in violation
of a Clean Water Act (“CWA”) permit under 33 U.S.C. §1319(c)(2)(A), and
in Counts 4 and 5, he is charged with discharge in violation of a CWA permit
under 33 U.S.C. §1319(c)(2)(A).
      As alternate relief in his motion, Evans Jr. seeks the court to direct the
government to file a bill of particulars under Rule 7(f) claiming that the Counts
against him fail to provide sufficient factual or legal information for him to
prepare his defense to them.
      Evans Sr. moves to dismiss Counts 1 through 5 and Count 7 of the
Superseding Indictment which charge him with the following: failure to
operate and maintain in violation of a CWA permit under 33 U.S.C.
§1319(c)(2)(A), Counts 1-3; discharge in violation of a CWA permit under 33
U.S.C. §1319(c)(2)(A), Counts 4 and 5; and failure to notify PADEP of
wastewater overflows in violation of a CWA permit under 33 U.S.C.
§1319(c)(2)(A), Count 7.


subsequent indictment. Evans Jr. did not move to dismiss Count 6 of the
Superseding Indictment.
       Evans Sr. had also filed a motion to dismiss Counts 1-4 of the original
indictment against him, (Doc. 40), however he filed a new motion to dismiss
after the Superseding Indictment was filed, (Doc. 80), which rendered his
original motion moot. Subsequently, Evans Jr. filed a motion to join his
father’s motion to dismiss, which was granted by the court on February 17,
2021. (Doc. 85).

                                       3
       Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 4 of 27




      The motions of both defendants, (Docs. 48 & 80), have been fully
briefed by the parties and they are ripe for the court’s decision. (Docs. 49,
57, 89, 93 & 99). 3
      The FPTC is presently set for August 17, 2021, and the trial date is
August 30, 2021. (Doc. 102).


II.   STANDARD
      “An Indictment ‘must be a plain, concise, and definite written statement
of the essential facts constituting the offense charged’ and include the
‘provision of law that the defendant is alleged to have violated.’” U.S. v.
Wood, 2021 WL 3048448, *9 (D. De. July 20, 2021) (citing Fed. R. Crim. P.
7(c)(1)).
      “An indictment is an accusation only, and its purpose is to identify the
defendant’s alleged offense ... and fully inform the accused of the nature of
the charges so as to enable him to prepare any defense he might have.” U.S.
v. Manganas, 2017 WL 2547310, *2 (M.D. Pa. June 13, 2017) (quoting
United States v. Stansfield, 171 F.3d 806, 812 (3d Cir. 1999). “A defendant,
however, may move to dismiss an indictment based on defects in the
indictment, lack of jurisdiction, or failure to charge an offense.” Id. (citing Fed.
R. Crim. P. 12(b)(2), (3)(B)).

      3
       Also pending are discovery motions filed Evans Jr., (Docs. 38, 46 &
47), as well as a motion to authorize a subpoena duces tecum to the PADEP
under Rule 17(c) filed by Evans Sr., (Doc. 79). The court will decide these
motions in a separate Memorandum.
                                         4
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 5 of 27




      “An indictment is sufficient ‘if it, first, contains the elements of the
offense charged and fairly informs a defendant of the charge [against him,]
and, second, enables him to plead an acquittal or conviction in bar of future
prosecutions for the same offense.’” Id. (citing Hamling v. United States, 418
U.S. 87, 117 (1974); accord United States v. Cefaratti, 221 F.3d 502, 507 (3d
Cir. 2000) (“An indictment ... to be sufficient must contain all essential
elements of the charged offense.”)). “However, an indictment ‘fails to state
an offense if the specific facts alleged in the charging document fall beyond
the scope of the relevant criminal statute, as a matter of statutory
interpretation.’” Id. (quoting United States v. Panarella, 277 F.3d 678, 685
(3d Cir. 2002)). “In other words, the facts in the indictment must satisfy the
elements of the underlying criminal statute.” Id. (citation omitted). See also
United States v. Rankin, 870 F.2d 109, 112 (3d Cir. 1989) (“[N]o greater
specificity than the statutory language is required so long as there is sufficient
factual orientation to permit the defendant to prepare his defense and to
invoke double jeopardy in the event of a subsequent prosecution.”).
      As the court in Wood, 2021 WL 3048448, *9, explained:
      “It is generally sufficient that an indictment set forth the offense in the
      words of the statute itself, as long as ‘those words of themselves fully,
      directly, and expressly, without any uncertainty or ambiguity, set forth
      all the elements necessary to constitute the offense intended to be
      punished.’” Hamling v. United States, 418 U.S. 87, 117 (1974) [citation
      omitted]. “The test is not whether the indictment could have been
      framed in a more satisfactory manner but whether it conforms to the
      minimal constitutional standards.” United States v. Olatunji, 872 F.2d
      1161, 1168 (3d Cir. 1989) (internal quotations and citation omitted). An

                                        5
       Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 6 of 27




       indictment that tracks the language of the statute and is supplemented
       by specific allegations of the activity giving rise to the charge is
       sufficient. See id.

       Additionally, “[i]n considering a defense motion to dismiss an
indictment, the district court [must] accept[ ] as true the factual allegations
set forth in the indictment.” United States v. Bergrin, 650 F.3d 257, 265 (3d
Cir. 2011) (citation omitted). “If the allegations in the indictment do not suffice
to state an offense, Rule 12(b)(3)(B) authorizes dismissal; however,
“dismissal[] may not be predicated upon the insufficiency of the evidence to
prove the indictment’s charges.” Manganas, 2017 WL 2547310, *2 (citing
United States v. DeLaurentis, 230 F.3d 659, 660-61 (3d Cir. 2000) (“Unless
there is a stipulated record, or unless immunity issues are implicated, a
pretrial motion to dismiss an indictment is not a permissible vehicle for
addressing the sufficiency of the government’s evidence.”)).


III.   DISCUSSION 4

       This court has jurisdiction under 18 U.S.C. §3231.
       As mentioned the defendants move to dismiss Count 1, (Evans Sr.
only), and Counts 2 through 5, (both defendants), of the Superseding
Indictment which charge them with failure to operate and maintain in violation
of a CWA permit under 33 U.S.C. §1319(c)(2)(A), Counts 1-3, and unlawful

       4
        The court notes that since the complete factual background of this
case is detailed in the defendants’ briefs, and in the government’s opposition
briefs, (Docs. 57 & 93), it will not be fully repeated herein.
                                        6
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 7 of 27




discharge of wastewater in violation of a CWA permit under 33 U.S.C.
§1319(c)(2)(A), Counts 4 and 5. Evans Sr. also moves to dismiss Count 7.
Further, Evans Jr. claims that he is entitled to a bill of particulars if his motion
to dismiss is not granted. The court will first address Counts 1-3.


      1. Counts 1-3, CWA violations under 33 U.S.C. §1319(c)(2)(A)
      Section 1319(c)(2) provides, in pertinent part as follows:

      (2) Knowing violations. Any person who—
            (A) knowingly violates ... [this Act, including §1311] ..., or any
            permit condition ..., or any requirement imposed in a
            pretreatment program ... or in a permit issued under [this Act] ...
            by the Secretary of the Army or by a State….

      “In 1972, Congress passed the Clean Water Act, which, among other
things, criminalizes the discharge of pollutants into ‘navigable waters’ without
an appropriate permit.” U.S. v. Lucero, 989 F.3d 1088, 1091 (9th Cir. 2021)
(citing 33 U.S.C. §§1311(a), 1362(12), 1344). Moreover, as the Ninth Circuit
in Lucero, id. at 1095, explained:
      In enacting the Clean Water Act, Congress wanted to pass the
      broadest possible protections against water pollution. See United
      States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 133, 106 S.Ct.
      455, 88 L.Ed.2d 419 (1985). The Act’s stated objective is “to restore
      and maintain the chemical, physical, and biological integrity of the
      Nation’s waters.” 33 U.S.C. §1251(a). The Act is “an all-encompassing
      program of water pollution regulation.” Milwaukee v. Illinois, 451 U.S.
      304, 318, 101 S.Ct. 1784, 68 L.Ed.2d 114 (1981). And the phrase “into
      water” supports its statutory objective by broadly proscribing the
      dumping of pollutants “into” any “water” from any conveyance. See


                                         7
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 8 of 27




      Riverside Bayview, 474 U.S. at 133, 106 S.Ct. 455 (holding that
      “Congress chose to define the waters covered by the Act broadly.”).

      “Section 1319(c) creates criminal penalties for violation of the Clean
Water Act.” Lucero, 989 F.3d at 1093 (citing 33 U.S.C. §1319(c)). “In
particular, §1319(c)(2)(A) makes it a felony for anyone to ‘knowingly violate[]
section 1311’ of the Act.” Id. (citing §1319(c)(2)(A)). “Section 1311, in turn,
provides that ‘the discharge of any pollutant by any person shall be unlawful’
without a permit.” Id. (citing §1311(a)). “When the word ‘knowingly’ precedes
the verb ‘violate,’ it applies to the verb’s direct object, which in this case is
§1311. Id. (citing Rehaif v. United States, ––– U.S. ––––, 139 S. Ct. 2191,
2195, 204 L.Ed.2d 594 (2019).
      Thus, Section 1311 requires persons to obtain a CWA National
Pollutant Discharge Elimination System (“NPDES”) permit in order to
discharge any pollutant from any point source into waters of the United
States.
      The phrase “discharge of a pollutant” is defined as “any addition of any
pollutant to navigable waters from any point source.” 33 U.S.C. §1362(12).
      The word “pollutant” is defined as “dredged spoil, solid waste,
incinerator residue, sewage, garbage, sewage sludge, munitions, chemical
wastes, biological materials, radioactive materials, heat, wrecked or
discarded equipment, rock, sand, cellar dirt and industrial, municipal, and
agricultural waste discharged into water.” Id. §1362(6). The term “navigable
waters” is defined as “waters of the United States.” Id. at 1094 (citing

                                       8
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 9 of 27




§1362(7)). “Point source” is defined as “any discernible, confined and
discrete conveyance, including but not limited to any pipe, ditch, channel,
tunnel, conduit, ... from which pollutants are or may be discharged.” Id. (citing
§1362(14)).
      “Stringing together these definitions gives us a statute that prohibits
any person from ‘knowingly’ engaging in the ‘addition of any’ listed substance
‘discharged into water’ ‘to waters of the United States’ ‘from any point
source.’” Id. at 1094 (citing 33 U.S.C. §§1319(c)(2)(A), 1311(a), 1362(6), (7),
(12). “The phrase ‘to waters of the United States,’ …, is a jurisdictional
element, connecting the Clean Water Act to Congress’s Commerce Clause
powers.” Id. at 1095.
      Defendants contend that Counts 1-3 should be dismissed under Rules
7(c) and 12(b)(3)(B)(v) for failure to allege essential elements of the offense
of failure to operate and maintain in violation of a CWA permit under 33
U.S.C. §1319(c)(2)(A). The government responds that Counts 1-3 properly
state CWA offenses under Federal Rule of Criminal Procedure 7(c). These
Counts charge defendants with knowingly violating the Greenfield Township
Sewer Authority (“GTSA”) NPDES permit by failing to properly operate and
maintain the GTSA treatment facility and, by allowing wastewater and
various pollutants and materials to be discharged onto the ground and into
a tributary, on April 24, 2013 (Count 1) and October 17, 2017 (Counts 2-3).




                                       9
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 10 of 27




      Evans Jr. argues that the indictment should be dismissed since it does
not prove that he acted knowingly, and that the indictment fails to allege that
he was an operator of the GTSA.
      Evans Sr. also challenges the knowing element of the indictment
regarding Counts 1-3, and he also contends that the Count 1 CWA charge
fails to meet the “navigable waters” element of the statute.
      Here, the 52-page Superseding Indictment is very detailed, and it
clearly complies with Rule 7(c)(1). (Doc. 62). The Superseding Indictment
closely follows the language of the statute §1319(c)(2)(A) and contains more
than sufficient specific allegations of the alleged unlawful activity of both
defendants that gave rise to the CWA violations charged in Counts 1-3. See
Olatunji, 872 F.2d at 1168. As the government points out, “Section
1319(c)(2)A) of the CWA makes it unlawful for any person to, among other
things, knowingly violate and cause a violation of a permit, which is what is
alleged in Counts 2 through 4 of the indictment. (Doc. 57 at 12) (emphasis
original).
      The Superseding Indictment alleges that Evans Jr. was an employee
of both Greenfield Township and GTSA and that he “submitted a notarized
application of PADEP for certification as a wastewater treatment plant
operator on or about June 29, 2017.” It also stated that “PADEP certified
[Evans Jr.] as a wastewater operator on or about August 17, 2017.” Further,
it is alleged that Evans Sr. sent his son Evans Jr.’s wastewater operator
training certification to PADEP on September 26, 2017. (Doc. 62 at 3-4).

                                      10
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 11 of 27




Thus, there is no merit to Evans Jr.’s claim that the indictment fails to allege
that he was an operator of the GTSA.
     The Superseding Indictment also satisfies the “knowing” element of the
CWA. Recently, in Lucero, 989 F.3d at 1096, the Ninth Circuit held that “for
a defendant to ‘knowingly’ add a pollutant in violation of the Act, he must
know that he discharged an enumerated substance from a conveyance, and
that the substance was ‘discharged into water”, and held that “[t]his
interpretation also accords with the longstanding presumption that criminal
statutes require knowledge of the statutory elements that ‘criminalize
otherwise innocent conduct.’” (citing Rehaif, 139 S. Ct. at 2195). As such,
“requiring knowledge of the defendant’s dumping of the substance ‘into
water’ from a point source ensures that he knows he’s committing the crime
targeted by Congress—water pollution.” Id. at 1096-97.
      Moreover, the CWA’s felony provision, which “require[es] knowledge
of the pollutant being ‘discharged into water,’ such as ponds, lakes, streams,”
and in “[c]onstruing ‘water’ in context with the Act’s other elements,
especially the requirement that any discharge be from a ‘point source,’
ensures that the CWA criminalizes only those activities falling within
‘reasonable notion[s] of water pollution.’” Lucero, 989 F.3d at 1098. Thus,
“[a] defendant only violates the Act if he knowingly discharges a pollutant
into water from a conveyance, …, [and] [t]his effectively requires that the
‘water’ involved be an equivalent to a body of water.” Id. Also, as stated, “the
knowledge requirement imposed by §1319(c)(2)(A) compels the government

                                      11
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 12 of 27




to prove [] that a defendant knew he discharged a substance [not into “waters
of the United States”] but “into water.” Id. at 1097.
      In Counts 2-3, as the government states, (Doc. 57 at 12-13), both
defendants are:
      charged with violating the GTSA permit issued under 33 U.S.C. §1342
      by knowingly allowing waste materials, including paper and/or plastic,
      partially treated sewage and sewage solids..... to not be properly
      treated and to accumulate below the outfall of the sewage treatment
      plant in the unnamed tributary (Count 2); by knowingly discharging
      pollutants, that is, CBOD 5 and Total Suspended Solids, in excess of
      the NPDES permit limits for those pollutants into the unnamed tributary
      to Dundaff Creek (Count 3).

      Moreover, Counts 2-3 of the Superseding Indictment include the dates
and locations of the offenses, and alleges that defendants “knowingly
violated [GTSA NPDES] Permit conditions by failing to properly supervise,
operate and maintain the GTSA treatment facility by knowingly allowing
waste materials, …, to not be properly treat and to accumulate below the
outfall of the sewage treatment plant in the unnamed tributary, …”
      These allegations in Counts 2-3 are “sufficient to inform Defendant[s]
of the nature of the facts and circumstances surrounding the offense[s] with
which [they] [are] charged”, and “Defendant[s] [are] apprised of what [they]
must be prepared to defend and capable of determining to what extent [they]
[can] invoke double jeopardy.” Wood, 2021 WL 3048448, *10. In fact, the
Superseding Indictment contains detailed allegations in addition to the
statutory language, such as information on the conduct of each defendant,


                                      12
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 13 of 27




that lead to them being charged with violating §1319(c)(2)(A), and which
gave defendants proper notice.
      In this case, both defendants are charged with felony, or “knowing,”
violations of the CWA, 33 U.S.C. §1319(c)(2)(A). (Counts 1-3). In U.S. v.
W.Indies, 127 F.3d 299, 309-10 (3d Cir. 1997), the Third Circuit stated that
“33 U.S.C. §1319(c)(2)(A) establishes criminal penalties for anyone who
“knowingly” violates 33 U.S.C. §1311”, and in the context of the CWA,
explained that “[a]n act is done knowingly if done voluntarily and intentionally,
and not because of mistake or accident or other innocent reason.” See also
United States v. Flores, 454 F.3d 149, 160–61 (3d Cir. 2006) (Third Circuit
approved of similar “knowing” jury instruction which also included language
that “[t]he purpose of adding the word knowingly ... is to insure that no one
will be convicted for an act done because of mistake, accident, or other
innocent reasons”).
      The allegations contained in Counts 2-3 state the mens rea
requirement found in 33 U.S.C. §1311, and they satisfy the Third Circuit
standard regarding use of the word “knowing” for purposes of charged CWA
felony violations. See Lucero, 989 F.3d at 1097 (“[T]he government need not
prove that the defendant knew he discharged the pollutant in ‘to waters of
the United States.’” “Instead, the knowledge requirement imposed by
§1319(c)(2)(A) compels the government to prove only that a defendant knew
he discharged a substance ‘into water.’”).



                                       13
     Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 14 of 27




     Thus, the motions to dismiss of both defendants with respect to Counts
2-3 of the Superseding Indictment will be denied since they allege the
essential elements of the crimes charged.
     Evans Sr. also argues that Count 1, which is only against him, should
be dismissed for failing to allege a discharge into “navigable waters” as
required by the CWA. Count 1 states the date and location of the offense
against Evans Sr., and alleges that defendant “knowingly violated and
caused the violation of a [GTSA NPDES Permit condition], …, by failing to
properly supervise, operate and maintain the GTSA wastewater treatment
facility by intentionally pumping the contents of the chlorine contact tank,
including solids and sewage sludge, onto the ground and into the grass, …”
(Doc. 62 at 15-16). In particular, Count 1 charges Evans Sr. with violating
GTSA NPDES Permit PA 0061671, Part C, Special Condition Six. 5 However,
he points out that Count 1 fails to allege that he discharged any pollutants
into any navigable waters or waters of the United States.




     5
      Special Condition Six provides in pertinent part:
     Collected screenings, slurries, sludges, and other solids shall be
     handled and disposed of in compliance with 25 Pa. Code, Chapters
     75, and in a manner equivalent to the requirements indicated in
     Chapters 271, 273, 275, 283, and 285 (related to permits and
     requirements for landfilling, land application, incineration, and storage
     of sewage sludge), Federal Regulation 40 CFR 257, Pennsylvania
     Clean Streams Law, Pennsylvania Solid Waste Management Act of
     1980, and the Federal Clean Water Act and its amendments.
                                     14
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 15 of 27




     The government, (Doc. 93 at 11), responds that “proving that a
defendant violated a permit condition or requirements governing other
aspects of a sewage treatment plant’s operation, such as proper operation
and maintenance, does not require proof of a discharge into a WOTUS
[“waters of the United States”].” The government contends that “[i]t merely
requires that the Government prove that a properly issued NPDES permit
existed at the time of the charged conduct, and that a defendant knowingly
violated a specific condition or requirement contained in that permit.” Further,
the government asserts that “NPDES permits contain a variety of permit
conditions and requirements … [and] [t]hese conditions and requirements
include, but are not limited to, requiring that the plant be maintained and
operated properly (Counts 1 through 3).” As such, the government states
that Count 1 charges Evans Sr. with knowingly violating a specific permit
condition contained in the GTSA NPDES permit by allegedly pumping the
contents of a chlorine contact tank, including solids and sewage sludge, on
the ground during its cleaning was a violation of permit conditions,
particularly since “the tank was, at one time, an integral part of the plant’s
disinfection system used to treat wastewater prior to its discharge into the
stream.”
     Evans Sr. also argues that Count 1 fails to allege that he, as a non-
operator, was familiar with the terms of the NPDES permit so that he would
know that dumping sewer sludge onto the ground was a violation of
Condition Six of the permit.

                                      15
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 16 of 27




     The     court    will   deny    Evans     Sr.’s   motion     to   dismiss
Count 1 since he was charged with violating §1319(c)(2)(A), which makes it
“a felony to knowingly violate ‘any permit condition or limitation implementing’
the CWA.” U.S. v. Pruett, 681 F.3d 232, 239 (5th Cir. 2012). The background
section of the Superseding Indictment, paragraphs 1 through 35 which are
incorporated by reference into Counts 1-5, sufficiently states Evans Sr.’s
extensive involvement with the GTSA dating back to his appointment to the
Board and his being hired as the manager in 1996. He then served on the
Board and worked as manager of the GTSA until he was terminated in
February 2018. Thus, even though Evans Sr. was not the operator, as
manager it is alleged in the indictment that he was “the GTSA official
responsible for overseeing the operations of the Authority and reporting to
the [GTSA Board].” It also alleged that Evans Sr. was “the GTSA official who
dealt with the [engineering and environmental] contractor on a day-to-day
basis for approximately 26 years” and that he “also dealt regularly with the
[PADEP].” It is further alleged that Evans Sr. had been involved, on behalf
of the GTSA, in obtaining the NPDES Permits from the PADEP, including
the May 2009 Permit. Further, he also signed the renewal of the NPDES
Permit on behalf of the GTSA in May of 2013. Thus, it is alleged based on
his long history with the GTSA that Evans Sr. would know the Conditions of
the NPDES Permit, including Six.
     Additionally, the activity alleged by Evans Sr. in Count 1 of pumping
sewage sludge onto the ground and grass clearly would constitute a violation

                                      16
     Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 17 of 27




of permit Condition Six. Simply stated, Count 1 is sufficient since it alleges
that Evans Sr. knowingly violated a NPDES permit condition by failing to
dispose of sewer sludge properly, even though it does not allege that he
discharged any pollutant into water. See id. at 240 (Fifth Circuit held that
defendant’s intentional failure to provide inspectors with access to his
records which was a required condition of his NPDES permits constituted a
violation of §1319(c)(2)(A)).


     2. Counts 4 and 5, unlawful discharge of wastewater in violation
        of a CWA permit under 33 U.S.C. §1319(c)(2)(A)

      Next, both defendants move to dismiss Counts 4 and 5 charging them
with unlawful discharge of wastewater in violation of a CWA permit under 33
U.S.C. §1319(c)(2)(A). Evans Sr. contends that the Superseding Indictment
does not allege, based on his role at the GTSA as an uncertified, non-
operator, that he “’correctly identified the substance[s]’ that were being
discharged at Counts [4] and [5], and that he knew that said discharges
would be a violation of the carbonaceous biochemical oxygen demand
(CBOD5), Total Suspended Solids (TSS), and Fecal Coliform limits in the
permit.” He also states that such violations could not have been confirmed
without laboratory results. Evans Sr. contends that there are no allegations
that, as non-operator, he knew that these levels in the discharge would
exceed the terms of the NPDES permit. He further states that these Counts
fail to allege how he knew the existence and limits for “pollutants” alleged to

                                      17
     Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 18 of 27




have been discharged on December 12, 2017 (i.e., the date that the federal
search warrant was executed at the GTSA).
      Evans Jr. argues that in Counts 2-4 the government fails to allege that,
as a non-operator, he knew the substances of the pollutant discharges and
that knew that the discharges would violate the NPDES Permit. At the time
Evans Jr. filed his brief in support of his motion to dismiss, (Doc. 49 at 14),
the government had not yet filed the Superseding Indictment. Thus, Evans
Jr.’s contention that the original indictment failed to allege that he was the
operator of the GTSA is moot since the Superseding Indictment states that
he was certified by PADEP as a wastewater operator of the GTSA in August
2017. As such, Evans Jr. was an operator during the relevant times for the
offenses charged in Counts 2-4, and as an operator, the government
charges that he should have known that the pollutants specified in these
Counts that were discharged were in excess of the NPDES Permit for the
GTSA.
      Further, Counts 4-5 charge that both defendants, on specific dates,
knowingly violated specific NPDES Permit conditions and they identify the
relevant pollutants and permit conditions. Based on the roles of both
defendants as well as the alleged personal involvement of both defendants
with the charged CWA violations, detailed with great specificity in the
Superseding Indictment, (Doc. 62 at 1-15), the court finds no merit to the
arguments raised by defendants with respect to Counts 4-5.



                                      18
     Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 19 of 27




     Also, as the government states, “GTSA’s permit contains numerical
limitations concerning the type, quality and concentrations of pollutants
which may be discharged legally into the unnamed tributary, and sets forth
a variety of narrative requirements involving operation and maintenance,
compliance monitoring, and reporting requirements.” (Doc. 93 at 6 citing

Doc. 62 at ¶ 25). In Counts 4-5, both defendants are charged with “knowingly

violating numerical and narrative CSA permit conditions involving the
operation and maintenance of the plant, discharges into the stream,
bypassing the sewage system, and failing to notify PADEP concerning a new
source of wastewater.” (Id. at 6-7). These allegations, combined with the
lengthy background stated in the Superseding Indictment, are sufficient to
defeat defendants’ motions to dismiss.
     Further, insofar as defendants seemingly contend that the government
will not be able to prove that they acted knowingly, (i.e., proof of knowledge
of the facts that constitute the offenses), and thus they cannot be convicted
of violating the CWA, this will be a matter for the jury to determine at trial
based on the evidence presented, including evidence regarding Evans Sr.’s
long history and experience with the GTSA as well as the roles of both
defendants at the GTSA, including Evans Jr.’s stated role as a wastewater
operator beginning in August 2017. In fact, Evans Jr. was the operator of the
GTSA and Evans Sr. was on the GTSA Board and was the manager of the
GTSA at the time the federal search warrant was executed.


                                     19
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 20 of 27




      Thus, the motions of both defendants to dismiss Counts 4-5 of the
Superseding Indictment will be denied. See Manganas, 2017 WL 2547310,
*4 (Court denied motion to dismiss indictment finding that it sufficiently
charged the CWA counts since it identified “the type of pollutants discharged,
point sources, and date ranges of the discharging activity”, and it “clearly
identifies the statute Defendants are charged with violating, provides the
elements of the offense by tracking the statutory language, alleges that
Defendants acted “knowingly,” and specifies a time period for each CWA
count.”).


   3. Bill of Particular for Evans Jr. Regarding Counts 2-4
      Evans Jr. argues that he is entitled to a Bill of Particulars under
Fed.R.Crim.P. 7(f) with respect to Counts 2-4 since they fail to provide him
with enough factual or legal information for him to prepare his defense to the
charges contained therein. He raises specific requests for particulars he
requests be provided to him by the government based on the charges
against him in the original indictment. Evans Jr.’s alternate motion for a bill
of particulars was contained in his motion to dismiss the original indictment,
(Doc. 48), which was filed before the Superseding Indictment was filed. The
government’s opposition brief to Evans Jr.’s motion was also filed before it
filed the Superseding Indictment. (Doc. 57).
      Rule 7(f) of the Federal Rules of Criminal Procedure governs a
defendant’s request for a bill of particulars and provides that:

                                      20
     Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 21 of 27




     [t]he court may direct the government to file a bill of particulars. The
     defendant may move for a bill of particulars before or within 14 days
     after arraignment or at a later time if the court permits. The government
     may amend a bill of particulars subject to such conditions as justice
     requires.

     As the court in U.S. v. Manfredi, 628 F.Supp.2d 608, 634 (W.D. Pa.
2009), explained:
     A bill of particulars is akin to an indictment in that both are designed to
     limit the government’s case. United States v. Smith, 776 F.2d 1104,
     1111 (3d Cir. 1985). It is not designed, however, to provide a defendant
     with the “fruits of the government’s case.” Id. Therefore, a defendant
     may not use a bill of particulars as a wholesale discovery tool, though
     a defendant may not be denied legitimate information simply because
     that information would divulge government witnesses or details of the
     government’s evidence. Addonizio, 451 F.2d at 64. However, where a
     defendant has access to information being relied upon by the
     government to construct its case, the case for granting a bill of
     particulars is significantly weakened. Urban, 404 F.3d at 772 (3d Cir.
     2005).

     Granting a motion for a bill of particulars is a discretionary matter for
     this Court. Id. The Court is to “balance the defendant’s interest in
     securing information concerning the government’s case [with] other
     countervailing considerations which may result from forcing the
     government to commit itself to a specific version of the facts before it
     is in a position to do so.” United States v. Rosa, 891 F.2d 1063, 1067
     (3d Cir. 1989). A bill of particulars should be ordered where the
     indictment “significantly impairs the defendant’s ability to prepare his
     defense or is likely to lead to prejudicial surprise at trial.” Id. at 1066.
     An indictment is considered sufficient if it substantially follows the
     language of the criminal statute, so long as it is not too general as to
     prejudice a defendant in preparing his defense or endanger his
     constitutional guarantee against double jeopardy. United States v.
     Eufrasio, 935 F.2d 553, 575 (3d Cir. 1991).



                                      21
     Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 22 of 27




     In short, since the 52-page Superseding Indictment, viewed in its
entirety, contains more than enough factual allegations to put both
defendants on notice of the charges against them, contains charging
paragraphs that track the language of 33 U.S.C. §1319(c)(2)(A), and since
the government represents that it has now provided “voluminous discovery”
to defendants, which is detailed in its briefs, (see, eg., Doc. 57 at 21-22),
Evans Jr.’s alternate request for a bill of particulars will be denied. See
Manfredi, 628 F.Supp.2d at 638-39.


     4. Count 7, Failure to Notify PADEP regarding the volume of
        hauled-in wastewater treated at the GTSA in violation of CWA
        permit under 33 U.S.C. §1319(c)(2)(A)

     Only Evans Sr. is charged in Count 7 and, he argues that this Count
charges conduct that occurred outside the applicable statute of limitations,
i.e., the alleged conduct occurred between September 2011 and June 2015.
Evans Sr. contends that “the Government’s theory of criminal liability runs
afoul of the applicable limitations period on the face of the Superseding
Indictment” since Count 7 alleges that, in violation of 33 U.S.C. §1319
(c)(2)(A), “[o]n or about June 8, 2015 . . . . Bruce Evans Sr. did knowingly
violate a condition of the GTSA’s Clean Water Act NPDES Permit [], by
failing to notify PADEP as soon as he was aware that the GTSA had
submitted incorrect information in a permit application dated May 28, 2013,
concerning the amount of gallons of ‘gray water’ hauled to the GTSA

                                     22
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 23 of 27




wastewater treatment plant for treatment and failing to provide correct
information in subsequent years.” (Doc. 62 at ¶ 87).
      “The purpose of a statute of limitations is to limit exposure to criminal
prosecution following an illegal act.” U.S. v. Smith, 373 F.3d 561, 563 (4th
Cir. 2004) (citing Toussie v. United States, 397 U.S. 112, 114, 90 S.Ct. 858,
25 L.Ed.2d 156 (1970)). “A statute of limitations protects individuals from
having to defend against charges ‘when the basic facts may have become
obscured by the passage of time,’ and minimizes ‘the danger of official
punishment because of acts in the far-distant past.’” Id. (citation omitted).
      Additionally, “[s]tatutes of limitations should not be extended ‘except as
otherwise expressly provided by law.’” Id. (citations omitted). “Normally, the
statute of limitations will begin to run when a single criminal act is complete.”
Id. “Criminal acts over an extended period, however, may be treated as a
‘continuing offense’ for limitations purposes when a criminal statute explicitly
compels that result, or if ‘the nature of the crime involved is such that
Congress must assuredly have intended that it be treated as a continuing
one.’” Id. at 563-64 (citation omitted).
      No doubt that the statute of limitations for the offense charged in Count
7 is five years. See 18 U.S.C. §3282 (five-year statute of limitations for all
federal noncapital offenses). Here, the grand jury returned the original
indictment on January 8, 2019, and any conduct occurring before January 8,
2014, would appear to be outside of the statute of limitations. As mentioned,
“[s]tatutes of limitations generally begin to run when a crime is complete.”

                                       23
     Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 24 of 27




U.S. v. Salerno, 2011 WL 6141017, *4 (M.D. Pa. Dec. 9, 2011) (citation
omitted). “Ordinarily, completion occurs at the moment the defendant’s
conduct satisfies every element of the offense.” U.S. v. Green, 897 F.3d 443,
448 (2d Cir. 2018).
     However, the government seemingly indicates that all of the conduct
alleged in Count 7 is timely because it alleges a continuing offense regarding
Evans Sr.’s repeated failure to notify the PADEP of the correct volume of
hauled-in wastewater being treated by the GTSA. In particular, Count 7, at
¶¶ 86-87, alleges that Evans Sr. failed to notify the PADEP that he had
reported inaccurate amounts of wastewater hauled to the GTSA in 2012 on
the 2013 permit application and, that he failed to submit the correct
information based on the volume discharged in 2013, 2014, and for the first
half of 2015. It then specifically alleges that on June 8, 2015, Evans Sr.
violated 33 U.S.C. §1319(c)(2)(A) by “failing to notify PADEP as soon as he
was aware that the GTSA had submitted incorrect information in a permit
application dated May 28, 2013, concerning the amount of gallons of gray
water hauled to the GTSA wastewater treatment plant for treatment and
failing to provide correct information in subsequent years.”
     Count 7 seemingly charges that the alleged offense was a continuing
offense. “Where there is a continuing offense …, however, the limitations
period begins to run at the end of the last act that was part of the offense.”
Salerno, 2011 WL 6141017, *4 (citing United States v. Amirnazmi, 645 F.3d
564, 592 (3d Cir. 2011)). See also Green, 897 F.3d at 448 (“Although all the

                                     24
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 25 of 27




elements of the offense may already have been fulfilled, [a continuing]
offense is understood to be complete only when the conduct has ‘run its
course.’”). “To determine whether a crime is a continuing offense, a court
must look at ‘the explicit language of the substantive criminal statute’ as well
as ‘the nature of the crime involved.’” Salerno, 2011 WL 6141017, *4 (quoting
Toussie, 397 U.S. at 115).
      “The Supreme Court emphasized in Toussie v. United States,
however, that “the doctrine of continuing offenses should be applied only in
limited circumstances,” based on “the principle that criminal limitations
statutes are ‘to be liberally interpreted in favor of repose.’” Id. (quoting United
States v. Scharton, 285 U.S. 518, 522, 52 S.Ct. 416, 76 L.Ed. 917 (1932)).
Further, a “single, instantaneous act” is not a continuing offense. Id.
      The government maintains, (Doc. 93 at 22), in its response:
      Count 7 sets forth the specific NPDES permit condition in question, and
      charges that Evans Sr. violated that requirement on a specific date
      within the applicable five-year statute of limitations [on or about June
      8, 2015]. Superseding Indictment at ¶ 87. It will be up to the jury to
      determine if Evans Sr. knowingly violated that requirement, did so on
      or about the date charged in the Superseding Indictment, and whether
      that date fell within the statute of limitations.

      Neither party cites to any case which has held that “the nature of the
crime” makes a violation of a CWA permit under 33 U.S.C. §1319(c)(2)(A) a
continuing offense, and the court has not found any such cases. In any
event, the court finds that the alleged conduct by Evans Sr. in Count 7 was
not a continuing offense for purposes of extending the statute of limitations,

                                        25
      Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 26 of 27




and that he knew or should have known that the alleged amounts of hauled-
in wastewater he reported to PADEP was not correct at the time he reported
it. When Evans Sr. submitted his alleged inaccurate reports to PADEP
regarding the amount of hauled-in wastewater the GTSA accepted, the
statutes of limitations began to run since this is the time that his conduct
satisfies every element of the CWA offense charged in Count 7.
      Thus, all of the alleged conduct by Evans Sr. which occurred before
January 8, 2014 will be dismissed in Count 7 as time barred. The
government will not be permitted to offer any evidence at trial regarding
alleged acts by Evans Sr. stated in Count 7 regarding his failure to properly
report the volume of hauled-in wastewater that was treated by the GTSA that
occurred more than five years before the original indictment was filed, i.e.,
before January 8, 2014, since this conduct is out of time.
      The court finds that all of the alleged conduct by Evans Sr. which
occurred after January 8, 2014 will not be dismissed as time barred in Count
7 since it alleges acts which were within five years of the date of the original
indictment. Thus, the alleged charged conduct in Count 7 is, in part, outside
of the applicable statute of limitations, and is, in part, within the statute of
limitations. As such, Evans Sr.’s motion to dismiss Count 7 as time barred
will be granted, in part, and denied, in part.




                                       26
          Case 3:19-cr-00009-MEM Document 104 Filed 08/19/21 Page 27 of 27




IV.       CONCLUSION
          Based on the foregoing, the motion to dismiss of defendant Evans Jr.,

(Doc. 48), is DENIED IN ITS ENTIRETY. The motion to dismiss of defendant

Evans Sr., (Doc. 80), is DENIED IN PART, and GRANTED IN PART.

Specifically, Counts 2-5 of the Superseding Indictment, (Doc. 62), WILL

PROCEED against Evans Jr. and Evans Sr. Also, Count 1, WILL PROCEED

against Evans Sr., and Count 7, WILL PROCEED IN PART against Evans

Sr., i.e., as to all of the alleged conduct which occurred after January 8,

2014. All of the alleged conduct by Evans Sr. which occurred before

January 8, 2014 will be DISMISSED in Count 7 as time barred. An

appropriate order will follow.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge




Dated: August 19, 2021
19-9-02




                                        27
